Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 1 of 15




                   Exhibit 5
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 2 of 15




                                            Microsoft_HoloLens_WSOU000008896
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 3 of 15




                                            Microsoft_HoloLens_WSOU000008897
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 4 of 15




                                            Microsoft_HoloLens_WSOU000008898
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 5 of 15




                                            Microsoft_HoloLens_WSOU000008899
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 6 of 15




                                            Microsoft_HoloLens_WSOU000008900
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 7 of 15




                                            Microsoft_HoloLens_WSOU000008901
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 8 of 15




                                            Microsoft_HoloLens_WSOU000008902
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 9 of 15




                                            Microsoft_HoloLens_WSOU000008903
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 10 of 15




                                            Microsoft_HoloLens_WSOU000008904
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 11 of 15




                                            Microsoft_HoloLens_WSOU000008905
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 12 of 15




                                            Microsoft_HoloLens_WSOU000008906
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 13 of 15




                                            Microsoft_HoloLens_WSOU000008907
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 14 of 15




                                            Microsoft_HoloLens_WSOU000008908
Case 6:20-cv-00455-ADA Document 50-1 Filed 02/24/21 Page 15 of 15




                                            Microsoft_HoloLens_WSOU000009390
